Citation Nr: 0120896	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  98-06 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a seizure 
disorder, currently evaluated as 80 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active military service from February 1958 to 
May 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to an 
evaluation in excess of 30 percent for seizure disorder, and 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a back disorder.

In August 1999 the veteran and his spouse provided oral 
testimony at a local hearing before a Travel Member of the 
Board, a transcript of which has been associated with the 
claims file.  

In November 1999 the Board determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a back disorder, and 
remanded the claim of entitlement to an increased evaluation 
for seizure disorder to the RO for further development and 
adjudicative action.

In February 2000 the RO granted entitlement to an increased 
evaluation of 80 percent for seizure disorder effective from 
October 21, 1996, the date of the receipt of the reopened 
claim.  

The RO also granted entitlement to a total disability rating 
for compensation purposes on the basis of individual 
unemployability (TDIU) effective March 11, 2000 the date of a 
VA neurologic examination.  There has been no notice of 
disagreement with any portion of this determination and such 
claim is not considered part of the current appellate review.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The service-connected seizure disorder is manifested by 
characteristic minor seizure episodes, averaging at least 
more than 10 minor seizures weekly but without competent 
medical evidence of an average of at least one major seizure 
per month over the last year.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 80 percent 
for seizure disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.121, 4.124, Diagnostic 
Code 8910 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In an original unappealed rating decision of September 1966 
the RO granted service connection for grand mal epilepsy 
evaluated as 30 percent disabling effective from May 12, 1966 
based on the findings noted in service.  It was noted that a 
history of grand mal seizures was noted at separation.  The 
veteran had the first evidence of grand mal seizures in 
January 1959.  The condition was partially controlled by 
Dilantin.  

It was indicated that there was a clinical record of seizures 
in January and March 1966 but none since discharge from the 
service.  Also, it was noted that a July 1966 VA examination 
report showed a diagnosis of grand mal epilepsy and that the 
cranial nerves were intact.  The neurological examination was 
normal.  

The veteran was on Dilantin and Phenobarbital.  It was noted 
that he thought he was going to have a seizure at one point 
following separation from service but it never developed.  

On October 21, 1996, the veteran filed a reopened claim of 
entitlement to an increased evaluation for seizure disorder.

Private clinical records dated in the 1990's show that in 
1995 and 1996 the veteran's Dilantin and Phenobarbital levels 
were checked.  Medications were refilled.  On October 23, 
1996, he was still having occasional seizures.  It was 
suggested that he have an evaluation of his headaches.  

VA outpatient medical records submitted were dated in 1992.  
There were silent for active seizures.  It was noted the 
veteran was taking medication for seizure disorder.  An 
October 28, 1992 entry showed history of a seizure disorder 
and that he was on Dilantin and Phenobarbital.  He also took 
Ibuprofen.  

August 1997 VA X-rays of the spine revealed squaring of the 
vertebral bodies and early ossification of the anterior 
ligament.  X-rays of the lumbosacral spine were interpreted 
as showing the SI joints in the progress of fusion throughout 
the lumbosacral spine, fusing of the posterior elements, 
squaring vertebral bodies and pathogenic stigmata of 
ankylosing spondylitis.  The diagnosis in 1997 was ankylosing 
spondylitis.  

A March 1998 private neurologic evaluation report shows that 
the veteran was seen for right upper extremity tremor 
complaints.  It was noted as history that he had epilepsy 
since 1958 and had been on Dilantin and Phenobarbital since 
then.  His last grand mal seizure was some time in the 
1960's.  It was noted that apparently he had had smaller 
seizures since then.  Also, he had had episodes of otherwise 
unexplained nocturnal urinary incontinence.  It was noted 
that approximately one month earlier he developed a tremor in 
the right upper extremity.  He noted that when it first 
started there was some shaking in the left upper extremity as 
well but that it had gone away.  

The veteran reported that the tremor in the right upper 
extremity was present most of the time.  He noticed a 
deterioration in his handwriting over the past month.  
Sometimes he had soreness in his right hand.  He had not 
noticed any numbness or weakness in the arm.  On mental 
status examination he was oriented times three.  Fundamentals 
of knowledge appeared appropriate.  A neurologic examination 
was nonrevealing except for an intermittent low to moderate 
amplitude pronation/supination tremor observed in the right 
upper extremity.  It disappeared if he relaxed the muscle 
tone completely.  There did not appear to be any cogwheeling.  

The tone appeared normal.  There was no intention or postural 
component to the tremor.  Cerebellar testing showed no 
tremor, ataxia, dysmetria or dysdiadochokinesis.  Sensory 
testing was intact to light touch, pinprick, vibration and 
proprioception.  Gait was stooped but nonfestinating.  He 
related his stooping to a back problem.  There was diminished 
arm swing on the right and the intermittent appearance of his 
tremor while walking.

The examiner's impression revealed that the tremor was most 
likely suggestive of a Parkinsonian tremor although the rapid 
onset of the tremor was atypical.  Also, it was noted that 
the veteran may have some nocturnal seizure activity.  He was 
being sent for diagnostic workup including computerized 
tomography (CT) scan and electroencephalogram (EEG). 

A March 1998 follow-up CT report shows a normal unenhanced CT 
scan of the brain.  

A March 1998 follow-up EEG report was abnormal due to the 
presence of generalized spike and wave abnormality.  It was 
noted that this finding was compatible with a clinical 
diagnosis of seizure disorder most likely primary generalized 
epilepsy.  

A March 1998 follow-up private treatment report shows that 
the veteran had been doing well since his last visit.  He had 
no new complaints.  The examination at that time revealed no 
change from the previous visit.  His CT scan of the brain was 
normal.  His EEG demonstrated several generalized bursts of 
spike and wave abnormality.  It was noted that his 
anticonvulsant levels were all low.  His Dilantin level was 
noted at around 6.  His Phenobarbital level was around 11.  
Impression was seizure disorder and possible early 
Parkinson's disease.  It was noted that the veteran was to 
increase his Dilantin dose to 400 milligrams once or twice 
daily to control his tremor.  He was to return in two months.

A May 1998 statement from the veteran's private treating 
neurologist shows that based on the EEG examination of March 
1998, the veteran suffered from a seizure disorder 
characteristic of generalized epileptic seizures.  It was 
noted that such seizures could occur at anytime and normally 
were not treated at the time of occurrence.  It was noted 
that he was on 400 milligrams of Dilantin daily.  Regular 
antiseizure drug levels were drawn so that therapeutic 
concentrations could be maintained.  It was noted that in 
most cases epilepsy could be controlled with drug therapy and 
monitoring, and was not disabling.

VA progress notes through late 1999 document treatment for 
the veteran's seizure disorder.  A July 1998 entry noted that 
he had a good 30 minutes the day before with decreased 
tremors.  He denied grand mal attacks but reported blank 
stare episodes.  It was noted that he woke up with urinated 
clothes.  

A November 1998 VA clinical record shows the veteran probably 
had a few minor seizures but no grand mal type.  

In January 1999 he complained of increased right hand tremor 
at rest for one year.  It was noted that he was initially 
thought to have Parkinson's but without improvement on 
Sinemet.  He complained of frontal headaches three days per 
week sometimes with nausea and photophobia.  A negative EEG 
was noted.  It was noted that his wife was concerned of 
possible seizure.  

The veteran was not sure if he had "blank spots".  His wife 
reported frequent episodes of pauses during conversations and 
staring spells.  There was no jerking of the extremities but 
he occasionally had "muscles jumping" in the face, arm and 
foot.  He experienced incontinence from one to three times 
per week over the past year.  He also had increased "blank 
spots" over the past year.  It was noted as medical history 
that he had a grand mal seizure in the late 1950's with the 
last one in 1968.  He had been on Phenobarbital since his 
last visit in November 1998.  He was also on Dilantin.

A February 1999 Neurology follow-up outpatient record shows 
right hand tremor not thought to be Parkinson's.  The 
veteran's wife thought he was having fewer blank spells and 
less incontinence at night.  The veteran thought his 
concentration was better without as many blank spots.  His 
right hand tremor was worse with reaching out and some tremor 
at rest.  He was having headaches about once per week lasting 
from 30 minutes to hours without nausea but with photophobia.  
Impression was generalized seizures improved with valproic 
acid (VPA); right hand tremor probably essential tremor and 
migraine headaches improving (may be secondary to seizures).  

A March 1999 VA neurology EEG report noted the veteran had a 
longstanding history of seizure disorder.  He had not had any 
further seizures for multiple years.  He was currently having 
episodes of staring spells and weekly episodes of 
incontinence.  An EEG was obtained for further evaluation.  
The EEG was abnormal secondary to generalized spiking wave 
discharge.  A CT revealed findings consistent with a primary 
generalized form of epilepsy.  

A March 1999 VA outpatient record shows that Dilantin was to 
be continued then slowly tapered.  Phenobarbital tapering was 
started.  

A July 1999 VA neurology EEG report showed referral secondary 
to tremors.  The EEG was abnormal secondary to generalized 
spikes and wave discharges in the frontal central head 
region.  The EEG finding was consistent with an idiopathic 
generalized form of epilepsy.  

In August 1999 the veteran and his spouse provided testimony 
at a local hearing before a travel Member of the Board.  The 
hearing transcript (T.) is on file.  The veteran's wife 
acknowledged observing the veteran's seizures on a daily 
basis.  T-2.  He manifested a blank stare without 
consciousness to his surroundings.  T-2.  He had from 5 to 8 
episodes per day that last a few seconds at a time.  T-2.  He 
was having nocturnal seizures, wet his pajamas and got up to 
change his clothing during the night.  T-2.

The veteran's wife stated that on average he had from 6 to 8 
episodes per day.  T-3.  Some days were better than others.  
T-3.  On average during the week he had 42 episodes with a 
nighttime average of 3 to 4 times a week with the changing of 
his clothes.  T-3.  The veteran testified that he was unaware 
of the number of seizures he had on a daily basis.  T-4.  He 
caught himself at times where he was unaware of what just 
happened beforehand.  T-4.  He had given up driving a year or 
two earlier as recommended.  T-4.  He had regular treatment 
sessions for his seizure disorder.  T-5.  The veteran's wife 
characterized his seizures as minor.  T5-6.  She felt they 
were minor because he did not pass out or otherwise hurt 
himself.  T-6.  The veteran stated that his tremor had been 
attributed to his seizure disorder since Parkinsons had been 
ruled out.  T-7.  

In a January 2000 statement the veteran noted that he had 
submitted all of the newest records concerning his case.  

Social Security Administration (SSA) records received in 
February 2000 surrounding the veteran's claim for disability 
benefits included a March 1990 workman's compensation 
disability evaluation.  It was noted that his chief complaint 
was of lower back pain since 1962 which worsened in 1987.  
Impression was chronic low back pain.  A May 1990 VA EGG 
report included in the records was markedly abnormal.  

A December 1990 SSA prehearing order shows the veteran 
claimed entitlement to disability benefits due to arthritis-
ankylosis/spondylitis with obliteration of the sacroiliac 
joints.   

Also the SSA records included a job history form completed by 
the veteran in 1991.  It shows that he claimed to have 
terminated his first job as a janitor in 1978 due to the lack 
of job advancement.  He ended his second job as a grader at a 
tomato company in 1978 because it was seasonal.  He was 
terminated from his third job as a truck driver and would 
explain if necessary.  He ended his fourth job as a truck 
driver in 1982 to find more regular employment.  He ended his 
fifth job as a parts runner on a local highway construction 
job in 1984 because the project was completed and he was 
laid-off.  He ended his sixth and final job in a self-
employed capacity hauling and selling produce due to back 
pain and stiffness that made it impossible for him to work.  

A May 1991 SSA document shows that disability was recognized 
solely on impairment due to ankylosing spondylitis effective 
October 25, 1988.  

A March 11, 2000 VA neurology examination referred to 
hundreds of pages of records and reports contained in the 
claims file including numerous electroencephalograms, all 
concluding a generalized form of epilepsy.

It was noted as medical history that the veteran was a sixty-
one year old individual who had begun having seizures in 1958 
while on active duty service.  He reported no inciting event, 
the initial seizure was described as generalized tonic-
clonic.  He was treated with Dilantin with Phenobarbital, and 
was well controlled for thirty years.  Approximately two 
years before, he began developing a worsening tremor.  He had 
his last generalized tonic-clonic seizure in 1968.  

According to his wife, he had multiple episodes of behavioral 
arrest, staring, and frequency.  These interfered with his 
ability to maintain gainful employment.  He reported no 
history of head trauma or meningitis.  He had a remarkable 
family history for two sisters with seizure disorder and one 
brother with seizure disorder.  

The veteran presented in a wheelchair.  He had a significant 
tremor.  He was unable to walk for a significant distance.  
He appeared to have a generalized form of epilepsy which 
continued to interfere with his activities of daily living.

On objective examination the veteran was in no acute 
distress.  On mental status evaluation he was alert and 
oriented times three.  Language was fluent and appropriate.  
Cranial nerves II-XII were intact.  On motor examination he 
had a generalized resting tremor which worsened with posture.  
Motor examination was 5/5 in the bilateral upper extremities, 
in the lower extremities at the iliopsoas 4+/5, and deep 
tendon reflexes were 2+ at the biceps and patella.  On gait 
testing he could ambulate for short distances with a cane. He 
needed a wheelchair for long distances. This was secondary to 
low back pain.  As reported diagnostic and clinical tests 
contained multiple electroencephalograms throughout, 
reporting generalized epilepsy.  Diagnosis was generalized 
epilepsy. 

An April 2000 VA Social and Industrial Survey Report shows 
the veteran was 
a 61-year-old) service-connected veteran who was seen for a 
Social Industrial Survey.  His wife, participated in the 
interview and accompanied him.  It was noted that he had been 
married to his wife for 32 years.  They did not have any 
children. 

It was noted that the veteran had joined the Army in 1958 at 
the age of 19.  He received training for working on tanks but 
stated his main responsibility was as a medic.  He spent much 
of his time in Germany.  He stated he wanted to re-enlist 
when his tour was up, but was told the time had expired and 
it was too late.  He received an honorable discharge in 1966.

The veteran stated that he attended trade school after his 
discharge from the Army. During that time, he did not work 
but attended school full-time.  He was unable to find a job 
in printing and stated his nerves were too bad for watch 
repair.  He got a janitorial position through a federally 
funded program with the YMCA.  He was without a job when the 
program was no longer funded.  He was not sure how long this 
job lasted.  


The veteran later worked with several companies in 
construction as a truck driver.  He worked a few months with 
JC Bartlett Co., driving a dump truck.  He then worked about 
three (3) years with Tillett Construction Company delivering 
parts.  His most recent employment was hauling produce and 
tools from Birmingham to Trade Days in Gadsden.  He did this 
for seven (7) or eight (8) years until he was no longer able 
to drive.  He had not been able to work since 1987 and 
received disability from Social Security.

The veteran's reported medical history suggested that his 
seizures started less than a year after he joined the Army.  
He stated he was standing in a doorway and started jerking 
and fell to the floor.  He was prescribed Dilantin and 
Phenobarbital.  He reported changes in his seizure activity 
in the past several years.  He also stated he had been 
diagnosed with spondylitis, which limited his movement.  He 
stated it had been a long time since he "completely" passed 
out but family had noticed some changes.  

It was noted that he frequently had a "blank" stare and was 
not aware of things going on around him.  He forgot things 
that happened just a few minutes before and lost his train of 
thought easily.  He was unable to drive and had poor 
concentration.  He was compliant with his medications.  He 
ambulated with difficulty with a cane.  He used a wheelchair 
for distances.  He had noticeable tremors and stated he had 
given his wife his Power of Attorney, as he did not feel he 
was able to make competent decisions.

With respect to daily activities he was limited in his 
physical abilities and was not physically active.  He stated 
his inability to concentrate and short attention span kept 
him from establishing long-term relationships with people 
other than family.  He would spend much of the day inside at 
home.  He watched TV at times but his poor concentration 
limited his ability to enjoy programs fully.

The examiner's assessment indicated that the veteran was a 
pleasant and cooperative individual who participated in the 
interview process.  He had difficulty remembering his 
employment and the length of time spent in each job.  His 
wife also could not recall specifics.  He appeared to have 
difficulty keeping his train of thought and would have to re-
focus occasionally with prompting.  He did have noticeable 
upper extremity tremors.  It was noted that he had a limited 
education (7th grade) and his employment history had 
primarily involved jobs that required driving.  

He was unable to drive under any circumstances due to his 
lack of concentration (seizures) and his back problems.  The 
noticeable tremors would prohibit his working in printing or 
watch repair.  His education, training and age would limit 
him to manual labor which he was unable to perform due to his 
physical limitations.  He had been receiving Social Security 
Disability benefits since 1987.

A VA Form 21-8940, Veterans Application for Increased 
Compensation Based on Unemployability signed by the veteran 
on January 11, 2001 was noted to have been received by the RO 
on February 7, 2001.  He claimed that he had last worked in 
1987, and that his service-connected seizure disorder 
prevented him from working.


Criteria

Increased Ratings 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA Schedule For 
Rating Disabilities.  The provisions contained in the rating 
schedule represent, as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities. 38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including the service medical records.  
38 C.F.R. §§ 4.1, 4.2, 4.41.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

The appellant is evaluated under Diagnostic Code 8910 for 
epilepsy, grand mal. This Diagnostic Code directs rating 
under the General Rating Formula for Major and Minor 
Epileptic Seizures.  For major and minor epileptic seizures 
averaging at least 1 major seizure per month over the last 
year (100 percent); averaging at least 1 major seizure in 3 
months over the last year or more than 10 minor seizures 
weekly (80 percent); averaging at least 1 major seizure in 4 
months over the last year or 9 to 10 minor seizures per week 
(60 percent); for at least 1 major seizure in the last 6 
months or 2 in the last year or averaging at least 5 to 8 
minor seizures weekly (40 percent); for at least 1 major 
seizure in the last 2 years or at least 2 minor seizures in 
the last 6 months (20 percent); or for a confirmed diagnosis 
of epilepsy with a history of seizures (10 percent).  
Explanatory notes provide that when continuous medication is 
shown necessary for the control of epilepsy, the minimum 
evaluation will be 10 percent.  This rating is not to be 
combined with any other rating for epilepsy.  There will be 
no distinction between diurnal and nocturnal major seizures.  
38 C.F.R. § 4.124a, Diagnostic Code 8910 (2000).

The regulation notes that a major seizure is characterized by 
the generalized tonic-clonic convulsion with unconsciousness.  
A minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head or 
sudden jerking movements of the arms, trunk, or head or 
sudden loss of postural control.  When continuous medication 
is shown necessary for the control of epilepsy, the minimum 
evaluation will be 10 percent.  See 38 C.F.R. § 4.124(a), 
Diagnostic Code 8910 (2000).

As to frequency of the seizures, competent consistent lay 
testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted and should be 
ascertained under the ordinary conditions of life (while not 
hospitalized).  38 C.F.R. § 4.121 (2000).

The Board notes that 38 C.F.R. Part 4, The Epilepsies, 
Diagnostic Codes 8910 through 8914, contains the following 
note addressed to the issue of epilepsy and unemployability:

(1) Rating specialists must bear in mind that the epileptic, 
although his or her seizures are controlled, may find 
employment and rehabilitation difficult of attainment due to 
employer reluctance to the hiring of the epileptic.

(2) Where a case is encountered with a definite history of 
unemployment, full and complete development should be 
undertaken to ascertain whether the epilepsy is the 
determining factor in his or her inability to obtain 
employment.

(3) The assent of the veteran should first be obtained for 
permission to conduct this economic and social survey. The 
purpose of this survey is to secure all the relevant facts 
and data necessary to permit of a true judgment as to the 
reason for his or her unemployment and should include 
information as to: (a) Education; (b) Occupations prior and 
subsequent to service; (c) Places or employment and reasons 
for termination; (d) Wages received; (e) Number of seizures.

(4) Upon completion of this survey and current examination, 
the case should have rating board consideration. Where in the 
judgment of the rating board the veteran's unemployability is 
due to epilepsy and jurisdiction is not vested in that body 
by reason of schedular evaluations, the case should be 
submitted to the Director, Compensation and Pension Service.  
38 C.F.R. § 4.124a.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2000).


Analysis 

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies.

On November 9, 2000, the President signed into law the VCAA 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub Nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The Board is satisfied that all relevant facts pertaining to 
the issue on appeal have been properly developed and that no 
further assistance is required in order to satisfy the duty 
to assist provisions as mandated by VCAA.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Although the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA of 2000, the Board may 
proceed to issue a decision at this time with respect to the 
issue of entitlement to an increased evaluation for a seizure 
disorder.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.  Accordingly, the Board 
finds that the veteran is not prejudiced by the Board 
entering a decision at this time since remanding this case 
would be superfluous and serve no useful purpose.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that this case was previously remanded in 
November 1999 for additional development of the record to 
include affording the veteran a VA neurological examination 
by an appropriate specialist, with hospitalization for an 
appropriate period of neurological observation, for the 
purpose of ascertaining the current nature and extent of 
severity of his service-connected seizure disorder.  

The Board recognizes the degree of severity of a seizure 
disorder under the rating schedule is based on the frequency 
of seizure episodes.  In hindsight the Board recognizes that 
the period of neurological hospitalization for observation 
was a harmless oversight as the provisions of 38 C.F.R. § 
4.121 (2000) pertaining to frequency of seizures states that 
for evaluation purposes the frequency of seizures should be 
ascertained under the ordinary conditions of life (while not 
hospitalized).  

Therefore, the return of this case without affording the 
veteran a period of VA neurological hospitalization for 
observation was not a violation of the United States Court of 
Appeals for Veterans Claims holding in Stegall v. West, 11 
Vet. App 268 (1998) since the results of the hospitalization 
would have served no useful purposes in determining the 
degree of severity of the seizure disability.  See 38 C.F.R. 
§ 4.121.

While in remand status the veteran underwent a comprehensive 
VA neurologic examination in March 2000 and a VA Social and 
Industrial Survey in April 2000.
With respect to the nature of the seizure disorder, the Board 
recognizes that the voluminous medical evidence of record 
demonstrates manifestations of a seizure disorder that are 
contemplated within the regulations for minor seizures.  The 
veteran was not shown medically to have had a grand mal 
seizure since the 1960's.  Neither the veteran nor his 
representative contend otherwise.  Moreover, the veteran's 
spouse as well as the primary witness to the seizure episodes 
describes manifestations of minor seizures only under the 
regulations.  Importantly the February 2000 VA neurological 
examination does not show otherwise.

The Board notes that the RO in February 2000 increased the 
evaluation for the seizure disorder from 30 percent to 80 
percent based upon manifestations of minor seizure 
occurrences retroactively to October 21, 1996, date of 
receipt of the reopened claim. 

The Board notes that a variety of extensive medical records 
have been associated with the veteran's claims folder.  They 
include his service medical records, postservice VA and 
private medical records, including SSA records, reports of 
special VA examinations and sworn testimony at a hearing 
before the undersigned Member of the Board pertinent to the 
issue on appeal.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim at this time.  
The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the appellant's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Increased Rating for Seizure Disorder

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the veteran's seizure disorder.  He has 
been provided VA examinations in connection with his claim 
for increased compensation benefits for his seizure disorder, 
and other evidence has been obtained which is probative 
thereof.  The Board has found nothing in the historical 
record that would lead to a conclusion that the evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories.

The Board further finds that a rating in excess of 80 percent 
is not warranted upon application of the rating criteria 
under 38 C.F.R. § 4.124a, Diagnostic Code 8910. The disabling 
manifestations of the veteran's seizure disorder do not show 
the type of symptomatology necessary to warrant the maximum 
evaluation of 100 percent.  The probative evidence 
demonstrates that the veteran's seizure disorder is 
manifested by minor or petit episodes averaging more than ten 
minor seizures weekly.  The 80 percent evaluation assigned 
for the veteran's seizure disorder is the maximum schedular 
rating authorized for a seizure disorder manifested by minor 
seizure episodes, only.  

In order to meet the criteria for the maximum rating of 100 
percent, the evidence must demonstrate an average of at least 
one major seizure per month over the last year.  A major 
seizure is characterized by the generalized tonic-clonic 
convulsion with unconsciousness.  See 38 C.F.R. § 4.124a 
Diagnostic Code 8910, Note (1).  




Neither the veteran nor his representative maintain that he 
has had a major seizure episode since approximately the late 
1960's.  Rather, it is argued that his seizures are 
characteristic of minor seizures occurring on an average of 
at least more than 10 minor seizures per week.  Similarly, 
the veteran's spouse has characterized the seizure episodes 
as minor events.  It is undisputed that she has witnessed 
many seizure events over the past several years, and has 
described characteristics of a minor seizure, only, under the 
regulations. 

Importantly, it was noted in the VA neurologic examination of 
March 2000 that the veteran last experienced a generalized 
major tonic-clonic seizure in 1968.  Moreover, the 
description of his seizures by his wife and the VA examiner 
are classified as minor seizures under the regulations.

The evidence of record does not adequately support a rating 
in excess of 80 percent under Diagnostic Codes 8912, 8913 or 
8914.  On consideration of the application of the note at 
Diagnostic Code 8914, to the evidence in this case, the Board 
holds there is no evidence to support a finding of TDIU based 
solely on service-connected epilepsy prior to March 11, 2000 
because the evidence at that time including SSA records 
attributed the veteran's unemployability status to a 
nonservice connected orthopedic disability.  Moreover, the 
veteran has not filed a notice of disagreement with such 
finding.


Extraschedular Evaluation

The Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.


In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the RO determined that the 
veteran's disability picture was not unusual or exceptional 
in nature such as to warrant assignment of an extraschedular 
evaluation.  

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his seizure disorder.  

No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.  As the Board noted earlier, the veteran has been 
awarded a TDIU.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or his representative, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 
In this case, the Board finds no other provision upon which 
to assign an increased rating.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 80 percent for seizure disorder.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 80 percent for 
seizure disorder, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

